Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been prosecuted.
Priority
This application claims the benefit of U.S. Provisional Patent Application No. 62814751, filed 03/06/2019. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character  FIG. 2B ref # 270 (Metadata file) has been used to designate both in the specification para 0058 as a credit account # 270.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters FIG. 1 ref # 118 and 116 have both been used to designate both in the specification para 0040 as 216 and 218.  Corrected drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 8 ref # 1010, 1012, 1018, 1014 and 1016.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to access an application, providing a phone number, receiving a code from the application, providing the code, receiving device ID, receiving second device ID, receiving user ID, utilizing the ID to obtain information for populating an application, pre-populating an application.  The claimed limitations which under its broadest reasonable interpretation, covers performance of applying for credit by receiving information that is inputted/populated into a credit application.  This concept is directed toward legal interaction and business relations.  These concepts are enumerated in Section I of the 2019 revised patent subject matter 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method “via a computing system” and “at a credit application” to (1) access an application –insignificant pre-solution activity that has been performed pre-internet (2) providing... a phone number-insignificant solution activity of providing data (3) receiving a code- insignificant solution activity of gathering data, (4)  providing the code- insignificant solution activity of receiving data (5)  receiving first and second device ID- insignificant solution activity of gathering data (6) using ID to obtain and populate the credit application- a common business practice (7) pre-populating a credit application with data- a common business practice.  The limitations as drafted is a simple process that mere nominal recitation “via a computing system” and “at a credit application” which merely apply technology to perform general purpose business process of collecting and populating data into a credit application.  Taking the claim elements separately, the operation performed at the computing system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as an ordered combination Limitations 1 – 5 are directed toward accessing a credit application and gathering data so that information can be populated  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of collecting data to utilize for populating a credit application.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, particular technical process for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any specific process, which, when considered in the ordered combination with the other steps, could 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include “one or more computing system” and “web-based credit application“ are generic with general purpose computer environment and functions.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. 
Functions as recited “accessing”, “providing”, “receiving”, “utilizing” and “prepopulating”----are some of the most basic functions of a computer. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
US Pub No. 2020/0005557 A1 by Madaan; US Patent No. 10,091,349 B1 Rao et al; US Pub. 2018/0150832 A1 by Badal-Badalian et al; US Pub No. 2018/0053252 A1 Koltnow et al; US Pub No. 2013/0073859 A1 Carlson et al.


The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Claim 2 is directed toward data utilized.  Claim 3 is directed toward searching a database.  Claim 4 is directed toward utilizing factors such as user specific information to populate the credit application- a business practice.  Claim 5 is directed toward accessing an application, utilizing application to place monetary hold, autofilling data which is a business process.  Claim 6 is directed toward obtaining authorization, receiving data and verifying information is directed toward a business practice.  Claim 7 is directed toward preforming risk analysis which is a fundamental economic transaction.  
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-14
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable storage medium, as in independent Claim 8 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Medium claim 8 recites an instructions to access an application, provide a phone number, receive a code from the application, provide the code, receive device ID, receive second device ID, receive user ID, utilize the ID to obtain information for populating an application, pre-populate an application.  The claimed limitations which under its broadest reasonable interpretation, covers performance of applying for credit by receiving information that is inputted/populated into a credit application.  This concept is directed toward legal interaction and business relations.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method “via a computing system” and “at a credit application” to (1) access an application –insignificant pre-solution activity that has been performed pre-internet (2) provide... a phone number-insignificant solution activity of providing data (3) receive a code- insignificant solution activity of gathering data, (4)  provide the code- insignificant solution activity of receiving data (5)  receive first and second device ID- insignificant solution activity of gathering data (6) using ID to obtain and populate the credit application- a common business practice (7) 
When considered as an ordered combination Limitations 1 – 5 are directed toward accessing a credit application and gathering data so that information can be populated  into the credit application.   The combination of limitations (1-5) and (6-7) is directed toward utilizing the data collected to populate the credit application- a common business practice.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of collecting data to utilize for populating a credit application.   The integration of elements do not improve upon 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include “one or more computing system” and “web-based credit application“ are generic with general purpose computer . 
Functions as recited “accessing”, “providing”, “receiving”, “utilizing” and “prepopulating”----are some of the most basic functions of a computer. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
US Pub No. 2020/0005557 A1 by Madaan; US Patent No. 10,091,349 B1 Rao et al; US Pub. 2018/0150832 A1 by Badal-Badalian et al; US Pub No. 2018/0053252 A1 Koltnow et al; US Pub No. 2013/0073859 A1 Carlson et al.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-14 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Claim 9 is directed toward data utilized.  Claim 10 is directed toward searching a database.  Claim 11 is directed toward utilizing factors such as user specific information to populate the credit application- a business practice.  Claim 12 is directed toward accessing an application, utilizing application to place monetary hold, autofilling data which is a business process.  Claim 13 is directed 
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference Claims 15-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such system fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 15 recites an instructions to access an application, provide a phone number, receive a code from the application, provide the code, receive device ID, receive second device ID, receive user ID, utilize the ID to obtain information for populating an application, pre-populate an application.  The claimed limitations which under its broadest reasonable interpretation, covers performance of applying for credit by receiving information that is inputted/populated into a credit application.  This 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method “via a computing system” and “at a credit application” to (1) access an application –insignificant pre-solution activity that has been performed pre-internet (2) provide... a phone number-insignificant solution activity of providing data (3) receive a code- insignificant solution activity of gathering data, (4)  provide the code- insignificant solution activity of receiving data (5)  receive first and second device ID- insignificant solution activity of gathering data (6) using ID to obtain and populate the credit application- a common business practice (7) pre-populate a credit application with data- a common business practice.  The limitations as drafted is a simple process that mere nominal recitation “via a computing system” and “at a credit application” which merely apply technology to perform general purpose business process of collecting and populating data into a credit application.  Taking the claim elements separately, the operation performed at the computing system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of collecting data to utilize for populating a credit application.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, particular technical process for performing the abstract idea that could then be pointed to as being “significantly more” than the 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include “one or more computing system” and “web-based credit application“ are generic with general purpose computer environment and functions.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. 
Functions as recited “accessing”, “providing”, “receiving”, “utilizing” and “prepopulating”----are some of the most basic functions of a computer. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  . As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
US Pub No. 2020/0005557 A1 by Madaan; US Patent No. 10,091,349 B1 Rao et al; US Pub. 2018/0150832 A1 by Badal-Badalian et al; US Pub No. 2018/0053252 A1 Koltnow et al; US Pub No. 2013/0073859 A1 Carlson et al.

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Claim 16 is directed toward data utilized.  Claim 17 is directed toward searching a database.  Claim 18 is directed toward utilizing factors such as user specific information to populate the credit application- a business practice.  Claim 19 is directed toward obtaining authorization, receiving data and verifying information is directed toward a business practice.  Claim 20 is directed toward preforming risk analysis which is a fundamental economic transaction.  
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Method Claims 1-4, Non-transitory computer-readable storage medium Claims 8-14; System claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0053252 A1 by Koltnow et al. (Koltnow), and further in view of US Pub. No. 2016/0217464 A1 by Jajara et al (Jajara)
In reference to Claim 1:
A method ((Koltnow) in at least para 0015, para 0020) comprising:
accessing, via a user’s computing system, a web-based credit application ((Koltnow) in at least FIG. 3B; para 0063-0064); 
providing, via the user’s computing system, a phone number for a user’s mobile phone ((Koltnow) in at least para 0017-0020, para 0031); 
receiving, on the user’s mobile phone, a code from said web-based credit application ((Koltnow) in at least para 0028-0032, para 0059, para 0064-0065, para 0083, para 0087); ...
receiving, at the web-based credit application, a first device identifier (ID) associated with the user’s computing system ((Koltnow) in at least Abstract; para 0030-0031, para 0034, para 0060, para 0063, para 0083);
receiving, at the web-based credit application, a second device ID associated with the user’s mobile phone ((Koltnow) in at least para 0031, para 0060, para 0063, para 0083);
receiving, at the web-based credit application, a user’s ID ((Koltnow) in at least Abstract; para 0030, para 0032, para 0034, para 0035);
utilizing the first device ID, the second device ID, and the user ID for obtaining a user specific information useable for populating the web-based credit application ((Koltnow) in at least Abstract; FIG. 2A; para 0046-0053, para 0066, para 0068, para 0070); and
prepopulating the web-based credit application with the user specific information ((Koltnow) in at least Abstract; para 0053-0054).
Knoltnow does not explicitly teach
providing, via the user’s computing system, the code to said web-based credit application, the providing of the code indicative of a second device authentication of the user; 
Jajara teaches:
receiving, on the user’s mobile phone, a code from said web-based credit application ((Jajara) in at least Abstract; para 0012-0015, para 0015, para 0027, para 0033-0035, para 0040);
providing, via the user’s computing system, the code to said web-based credit application, the providing of the code indicative of a second device authentication of the user ((Jajara) in at least para 0015, para 0040, para 0042, para 0044); 
Both Koltnow and Jajara are directed toward processes related to credit applications and teach utilizing codes.  The prior art contained a type of code which differed from the claimed device by the substitution of type of code with other codes.  The prior art Jajara provides evidence that the substituted types of codes and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  In addition, Jajara teaches the motivation of an authentication code to present to a POS in order to provide information to facilitate credit assessment that protects against identity theft and fraud.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the codes of Koltnow to include the authentication code taught by Jajara since Jajara teaches the 
In reference to Claim 2:
The combination of Koltnow and Jajara discloses the limitations of independent claim 1.   Koltnow further discloses the limitations of dependent claim 2
The method of Claim 1 (see rejection of claim 1 above), wherein said obtaining the user specific information comprises:
utilizing the first device ID, the second device ID, and the user ID to perform a proprietary database search for the user specific information. ((Koltnow) in at least Abstract; para 0030-0031, para 0034, para 0060, para 0063, para 0083)
In reference to Claim 3:
The combination of Koltnow and Jajara discloses the limitations of dependent claim 2.   Koltnow further discloses the limitations of dependent claim 3
The method of Claim 2 (see rejection of claim 2 above), 
wherein if no user specific information is found during said proprietary database search, said obtaining the user specific information ((Koltnow) in at least para 0037-0038) further comprises:
performing a secondary source database search for the user specific information ((Koltnow) in at least Abstract; para 0036, para 0039).
In reference to Claim 4:
The combination of Koltnow and Jajara discloses the limitations of independent claim 1.   Koltnow further discloses the limitations of dependent claim 4
The method of Claim 1 (see rejection of claim 1 above), further comprising:
utilizing a confidence factor threshold to validate said user specific information, such that only user specific information above said confidence factor threshold is utilized to populate the web-based credit application.((Koltnow) in at least para 0041, para 0069-0070, para 0072, Claim 3-4, Claim 12)
In reference to Claim 8:
The combination of Koltnow and Jajara discloses the limitations of independent claim 8.   
The computer readable storage medium claim 8 instructions correspond to the method steps of method claim 1.  The additional limitations recited in claim 8 that go beyond the limitations of claim 1 include the A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method ((Koltnow) in at least para 0095) steps that correspond to claim 1:  Therefore, the body of claim 8 instructions have been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to claim 9:
The combination of Koltnow and Jajara discloses the limitations of independent claim 8.   Koltnow further discloses the limitations of dependent claim 9.
Medium claim 9 corresponds to method claim 2.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to claim 10:
The combination of Koltnow and Jajara discloses the limitations of dependent claim 9.   Koltnow further discloses the limitations of dependent claim 10.
Medium claim 10 corresponds to method claim 3.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to claim 11:
The combination of Koltnow and Jajara discloses the limitations of independent claim 8.   Koltnow further discloses the limitations of dependent claim 11.
Medium claim 11 corresponds to method claim 4.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to claim 12:
The combination of Koltnow and Jajara discloses the limitations of independent claim 8.   Koltnow further discloses the limitations of dependent claim 12.
The non-transitory computer-readable storage medium of Claim 8 (see rejection of claim 8 above), further comprising:
obtaining authorization for the web-based credit application to access location information about the user’s mobile phone. ((Koltnow) in at least para 0023, para 0043, para 0058, para 0087, para 0088, para 0089)
In reference to claim 13:
The combination of Koltnow and Jajara discloses the limitations of dependent claim 12.   Koltnow further discloses the limitations of dependent claim 13.
The non-transitory computer-readable storage medium of Claim 12 (see rejection of claim 12 above), further comprising:
receiving location information for the user’s mobile phone ((Koltnow) in at least para 0023, para 0088-0090); and
utilizing the location information to verify any location information provided to the web-based credit application. ((Koltnow) in at least para 0023, para 0043, para 0058, para 0087, para 0088, para 0089)
In reference to claim 14:
The combination of Koltnow and Jajara discloses the limitations of dependent claim 13.   Koltnow further discloses the limitations of dependent claim 14.
The non-transitory computer-readable storage medium of Claim 13 (see rejection of claim 13 above), further comprising:
performing a fraud risk assessment based on a result of the verifying. .((Koltnow) in at least para 0042-0043)
In reference to claim 15:
The combination of Koltnow and Jajara discloses the limitations of independent claim 15.
System claim 15 functions correspond to the method steps of method claim 1.  The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include 
a system comprising: one or more devices ((Koltnow) in at least FIG. 1A-B, FIG. 5; para 0023,  para 0052, para 0095) to perform the functions that correspond with the steps of claim 1:  Therefore, the body of claim 15 functions have been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to claim 16:
The combination of Koltnow and Jajara discloses the limitations of independent claim 15.   Koltnow further discloses the limitations of dependent claim 16.
System claim 16 corresponds to method claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to claim 17:
The combination of Koltnow and Jajara discloses the limitations of dependent claim 16.   Koltnow further discloses the limitations of dependent claim 17.
The system of Claim 16 (see rejection of claim 16 above), further comprising:
one or more devices ((Koltnow) in at least FIG. 1A-B, FIG. 5; para 0023,  para 0052, para 0095) to:
perform a secondary source database search for the user specific information if no user specific information is found during said proprietary database search. ((Koltnow) in at least para 0036-0039)
In reference to claim 18:
The combination of Koltnow and Jajara discloses the limitations of independent claim 15.   Koltnow further discloses the limitations of dependent claim 18.
System claim 18 corresponds to method claim 4.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to claim 19:
The combination of Koltnow and Jajara discloses the limitations of independent claim 15.   Koltnow further discloses the limitations of dependent claim 19
The system of Claim 15 (see rejection of claim 15 above), further comprising: 
one or more devices ((Koltnow) in at least FIG. 1A-B, FIG. 5; para 0023,  para 0052, para 0095) to:
obtain authorization for the web-based credit application to access location information about the user’s mobile phone. ((Koltnow) in at least para 0023, para 0043, para 0058, para 0087, para 0088, para 0089)
In reference to claim 20:
The combination of Koltnow and Jajara discloses the limitations of dependent claim 19.   Koltnow further discloses the limitations of dependent claim 20
The system of Claim 19 (see rejection of claim 19 above), further comprising: 
one or more devices ((Koltnow) in at least FIG. 1A-B, FIG. 5; para 0023,  para 0052, para 0095)to:
receive location information for the user’s mobile phone((Koltnow) in at least para 0023, para 0088-0090);
utilize the location information to verify any location information provided to the web-based credit application ((Koltnow) in at least para 0023, para 0043, para 0058, para 0087, para 0088, para 0089); and
perform a fraud risk assessment based on a result of the verifying. .((Koltnow) in at least para 0042-0043)
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0053252 A1 by Koltnow et al. (Koltnow), in view of US Pub. No. 2016/0217464 A1 by Jajara et al (Jajara) as applied to claim 1 above, US Pub No. 2009/0043686 A1 by Matsumoto (Matsumoto)
In reference to Claim 5:
The combination of Koltnow and Jajara discloses the limitations of independent claim 1.   Koltnow further discloses the limitations of dependent claim 5

accessing an e-commerce application on the user’s mobile phone the e-commerce application holding user information in an autofill format ((Koltnow) in at least FIG. 3B; para 0053, para 0063-0064);...
auto filling at least a portion of the user information from the e-commerce application into the web-based credit application .((Koltnow) in at least para 0041, para 0053, para 0069-0070, para 0072, Claim 3-4, Claim 12)
Koltnow does not explicitly teach:
utilizing the web-based credit application to place a monetary hold on the e-commerce application; and
Matsumoto teaches:
utilizing the web-based credit application to place a monetary hold on the e-commerce application ((Matsumoto) in at least FIG. 3; para 0056); and
Both Koltnow and Matsumoto are directed toward processes which implement credit applications.  Matsumoto teaches the motivation of placing a hold on fund in order to prevent accidental full cash settlement when the loan process are utilized in a business transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the funding process of the loan application of Koltnow to include the settlement process as taught by Matsumoto since Matsumoto teaches the motivation of placing a hold on fund in order to prevent 
In reference to Claim 6:
The combination of Koltnow, Jajara and Matsumoto discloses the limitations of dependent claim 6.   Koltnow further discloses the limitations of dependent claim 6.
The method of Claim 5 (see rejection of claim 5 above), further comprising:
obtaining authorization for the web-based credit application to access location information about the user’s mobile phone ((Koltnow) in at least para 0023, para 0043, para 0058, para 0087, para 0088, para 0089);
receiving location information for the user’s mobile phone ((Koltnow) in at least para 0023, para 0088-0090); and
utilizing the location information to verify any location information provided to the web-based credit application ((Koltnow) in at least para 0023, para 0043, para 0058, para 0087, para 0088, para 0089-0090).
In reference to Claim 7:
The combination of Koltnow, Jajara and Matsumoto discloses the limitations of dependent claim 6.   Koltnow further discloses the limitations of dependent claim 7.
The method of Claim 6 (see rejection of claim 6 above), further comprising:
performing a fraud risk assessment based on a result of the verifying.((Koltnow) in at least para 0042-0043)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2019/0197514 A1 by Tineo et al; US Pub No. 2014/0070001 A1 by Sanchez et al; US Pub No. 2020/0111102 A1 by Vukich et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MARY M GREGG/Examiner, Art Unit 3697